--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



Exhibit 10.10




AMENDED AND RESTATED
PRODUCTION PARTICIPATION PLAN SUPPLEMENTAL PAYMENT AGREEMENT


This AMENDED AND RESTATED PRODUCTION PARTICIPATION PLAN SUPPLEMENTAL PAYMENT
AGREEMENT (the “Agreement”) is made as of the 14th day of January, 2008, by and
between WHITING PETROLEUM CORPORATION, a Delaware corporation (the “Company”),
and J. DOUGLAS LANG (the “Executive”).
 
WITNESSETH:


WHEREAS, the Company maintains the Whiting Petroleum Corporation Production
Participation Plan, as amended and restated from time to time (the “Plan”), and
the Executive is a participant in the Plan.
 
WHEREAS, in order to provide the Executive with greater incentive to increase
the profitability of the Company, the Company has previously made payments to
the Executive based on payments to other executive officers of the Company
pursuant to the Plan that are in addition to the payments the Executive would
otherwise receive from the Company pursuant to the Plan.
 
WHEREAS, the Company and the Executive desire to formalize the arrangement
pursuant to which the Company makes such additional payments to the Executive.
 
WHEREAS, capitalized terms used but not defined herein shall have the meanings
ascribed thereto in the Plan.
 
NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements set forth herein, the parties hereto, intending to be legally bound,
hereby agree as follows:
 
1.           Annual Supplemental Payment.  As long as the Executive is an
Employee, the Company shall make a payment in cash to the Executive equal to the
Supplemental Annual Amount (as defined below), less any required withholding of
income or employment taxes or other authorized deductions or amounts applicable
to payments made to Employees of the Company, after the end of each Plan Year at
such time as the Company distributes Net Income and Net Proceeds to the other
Participants pursuant to Section 5.3 of the Plan.  The “Supplemental Annual
Amount” for any Plan Year shall mean the amount, if any, by which (a) the
average of (i) the amount of the Company’s distributions of Net Income and Net
Proceeds to the Company’s Senior Vice President pursuant to Section 5.3 of the
Plan for that Plan Year and (ii) the amount of the Company’s distributions of
Net Income and Net Proceeds to the Company’s Chief Financial Officer pursuant to
Section 5.3 of the Plan for that Plan Year exceeds (b) the amount of the
Company’s distributions of Net Income and Net Proceeds to the Executive pursuant
to Section 5.3 of the Plan for that Plan Year.
 
2.           Supplemental Payment upon Termination of the Plan or Change in
Control.  As long as the Executive is eligible under the Plan to receive a
distribution of vested interests pursuant to Section 7.2(a) or Section 7.2(b) of
the Plan, upon voluntary termination of the Plan by the Company or a Change in
Control, the Company shall make a payment in cash to the Executive equal to the
Supplemental Termination/Change in Control Amount (as defined below), less any
required withholding of income or employment taxes or other authorized
deductions or amounts applicable to payments made to Employees of the Company,
at such time as the Company distributes the value of the vested interests of
each Employee Participant pursuant to Section 7.2(a) of the Plan in the case of
a voluntary termination of the Plan or Section 7.2(b) of the Plan in the case of
a Change in Control.  The “Supplemental Termination/Change in Control Amount”
shall mean the amount if any, by which (a) the average of (i) the value of
vested interests distributed by the Company to the Company’s Senior Vice
President pursuant to Section 7.2(a) or Section 7.2(b), as the case may be, of
the Plan and (ii) the value of vested interests distributed by the Company to
the Company’s Chief Financial Officer pursuant to Section 7.2(a) or Section
7.2(b), as the case may be, of the Plan exceeds (b) the value of vested
interests distributed by the Company to the Executive pursuant to Section 7.2(a)
or Section 7.2(b), as the case may be, of the Plan.  Notwithstanding the
foregoing, this Section 2 shall not be applicable if, in the Plan Year prior to
the voluntary termination of the Plan or Change in Control, (a) the amount of
the Company’s distributions of Net Income and Net Proceeds to the Executive
pursuant to Section 5.3 of the Plan for that Plan Year was equal to or greater
than (b) the average of (i) the amount of the Company’s distributions of Net
Income and Net Proceeds to the Company’s Senior Vice President pursuant to
Section 5.3 of the Plan for that Plan Year and (ii) the amount of the Company’s
distributions of Net Income and Net Proceeds to the Company’s Chief Financial
Officer pursuant to Section 5.3 of the Plan for that Plan Year.
 

--------------------------------------------------------------------------------


 
3.           No Right to Employment.  The Company may terminate the employment
of the Executive as freely and with the same effect as if this Agreement were
not in existence.
 
4.           No Impact on Production Participation Plan.  Except as expressly
set forth herein, the Executive shall not have any additional rights under the
Plan.  To the extent there is a conflict between the terms of this Agreement and
the terms of the Plan (it being understood the provision of the additional
payments expressly set forth in this Agreement shall not constitute such a
conflict), the terms of the Plan shall control.
 
5.           Entire Agreement.  Other than as expressly set forth in the Plan,
this Agreement contains the entire understanding between the Company and the
Executive with respect to the subject matter hereof and supersedes any other
oral or written understandings.
 
IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
as of the day and year first above written.





 
WHITING PETROLEUM CORPORATION
       
By:    
 /s/ James J. Volker
 
 James J. Volker
 
 President and Chief Executive Officer
     
 /s/ J. Douglas Lang
 
 J. Douglas Lang

 
 

--------------------------------------------------------------------------------